Citation Nr: 0527625	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-02 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right knee instability due to degenerative arthritis.

2.  Entitlement to an initial rating in excess of 10 percent 
for limited motion of the right knee due to degenerative 
arthritis.  

3.  Entitlement to service connection for a seizure disorder, 
to include the question of whether an appeal was timely 
perfected.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to May 
2001 with an additional period of six years of prior active 
service.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision that, 
inter alia, denied service connection for a seizure disorder 
and granted service connection for instability of the right 
knee and limitation of the right knee, each due to 
degenerative arthritis.  Each right knee disability was rated 
as 10 percent disabling, effective June 1, 2001.  The veteran 
filed a notice of disagreement (NOD) in April 2002 regarding 
the denial of service connection for a seizure disorder and 
the initial ratings assigned for right knee disabilities.  
The RO issued a statement of the case (SOC), in August 2002.  
Since the RO received additional evidence relative to the 
veteran's knee disabilities prior to the expiration of the 
appeal period, it issued a supplemental SOC (SSOC), in 
December 2003, which only addressed the veteran's right knee 
disabilities and allowed him an additional 60-days period in 
which to file a substantive appeal.  The veteran filed a 
substantive appeal in January 2004.  

Since the veteran has perfected an appeal as to the initial 
ratings assigned for right knee instability and limited 
motion of the right knee due to degenerative arthritis, the 
Board has characterized these issues in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.

The veteran requested a hearing with a member of the Board 
(Veterans Law Judge) at the RO (travel board hearing).  In 
July 2005, the veteran testified during a travel board 
hearing before the undersigned; a transcript of the hearing 
is of record.

The Board's decision on the claims for higher initial ratings 
for right knee instability and limited motion is set for 
below.  The matter of service connection a seizure disorder 
(recharacterized to include a jurisdictional question, as on 
the title page, is addressed in the remand following the 
order; that matter is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  Since the June 1, 2001, effective date of the grant of 
service connection for right knee instability, the veteran's 
disability has been manifested by no more than slight 
impairment due to instability.

3.  Since the June 1, 2001, effective date of the grant of 
service connection for limited motion of the right knee, the 
veteran's disability has been manifested by flexion to 70 
degrees and 140 degrees, and full extension.  In July 2001, 
the right knee also demonstrated pain, fatigue, weakness, 
lack of endurance, and incoordination.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for instability of the right knee due to degenerative 
arthritis, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2004).

2.  The criteria for an initial rating in excess of 10 
percent for limited motion of the right knee due to 
degenerative arthritis, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes that, in October 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims for higher 
ratings for right knee disabilities has been accomplished.  

Through the August 2002 statement of the case (SOC), May 2003 
and June 2004 supplemental SOCs (SSOCs), and the RO's letters 
of November 2001, September 2002, and January 2004, the RO 
notified the veteran of the legal criteria governing the 
claims on appeal, the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claims.  After each, he was given the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support the claims, and has been afforded ample 
opportunity to submit such information and evidence. 

The Board also finds that the November 2001, September 2002, 
and January 2004 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  To 
that end, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The letter 
also requested, with regard to evidence not his possession, 
that the veteran provide enough information about records not 
held by a Federal agency to allow the RO to request them.  
The RO also advised the veteran that he could submit relevant 
evidence to support his claim.  Pursuant to the 
aforementioned document, the veteran also has been afforded 
the opportunity to present evidence and argument in support 
of his claims.

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all of 
these requirements have been met in the instant appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the present appeal, the documents meeting the VCAA's 
notice requirements were provided before and after the rating 
action on appeal.  However, the Board finds that any lack of 
pre-adjudication notice in this case has not prejudiced the 
veteran in any way.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, in this appeal, the 
delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and re-adjudicated after notice was provided.

As noted above, the RO issued the August 2002 SOC and the 
December 2003 and June 2004 SSOCs that notified the veteran 
what was needed to substantiate his claims, and also 
identified the evidence that had been considered with respect 
to his claims.  Furthermore, the RO notified the veteran of 
VA's duties to notify and assist in its letters of November 
2001, September 2002, and January 2004.  After the notice 
letters, SOC, and SSOCs the veteran was afforded an 
opportunity to respond.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claims being decided. The veteran's VA Medical Center (VAMC) 
treatment records, and VA examination reports, have been 
associated with the claims file.  During the veteran's July 
2005 travel board hearing, he submitted additional evidence 
in support of his claims along with a statement waiving 
initial consideration of the evidence by the RO.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicated, any 
additional, existing evidence that is pertinent to any claim 
that needs to be obtained.     

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's adjudication of the claims is harmless.  Id .; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf . 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal.  

II. Background

In a January 2002 rating decision, the RO granted service 
connection for instability of the right knee and limitation 
of the right knee, due to degenerative arthritis, effective 
June 1, 2001.

A July 2001 VA examination report indicates that the veteran 
reported right knee weakness, stiffness, recurrent 
subluxation, swelling, inflammation, instability, locking, 
fatigue, and lack of endurance.  He also indicated that his 
symptoms flared-up about once a month. He reported that 
activities such as walking and sitting worsened his symptoms, 
but that rest relieved them.  The veteran also reported that 
he had problems running and walking since he had surgery, in 
July 2000, while still in the service.  Examination of the 
right knee revealed some swelling and abnormal movement.  
There was mild instability and weakness.  Flexion was limited 
to 70 degrees with pain noted at the end of motion.  
Extension was to zero degrees.  The examiner also noted that 
the right knee appeared to demonstrate pain, fatigue, 
weakness, lack of endurance, and incoordination, with pain 
and incoordination as the major issues.  

VAMC records show that the veteran was treated several times 
from April 2002 to January 2004 for right knee pain.  In July 
2002, the veteran reported to urgent care with complaints of 
chronic right knee pain.  He indicated that there was pain 
upon ambulation and "popping" noise.  Examination of the 
right knee revealed slight limited extension and tenderness 
at the medial and lateral collateral ligament areas.

An October 2002 VA examination report indicates the veteran 
reported limited range of motion and swelling and pain in the 
right knee that caused him to walk with a limp.  The examiner 
indicated that the veteran's gait appeared to be within 
normal limits.  Examination of the right knee revealed 
flexion to 140 degrees and extension to zero degrees.  Pain 
was noted as the only factor that affected movement of the 
knee.  There was no evidence of fatigue, weakness, lack of 
endurance or incoordination.

VAMC records show that in January 2003, the veteran reported 
that he had some right knee flexion and extension weakness 
since his knee surgery.  In May 2003, he reported recurrent 
right knee pain. There was slight swelling that was 
attributed to a resolved Baker's cyst.

In July 2005, the veteran testified at a travel board hearing 
that his physical activities were limited due to his right 
knee.  He stated that he could walk a couple of miles before 
he had to stop and stretch his knee.  He stated he had 
constant swelling in his right knee and that, on a scale of 1 
to 10, pain was usually at a level of 5 and occasionally 
increased to 7 once or twice a month.  He stated that his 
foot fell asleep if he sat more than a couple of hours and 
that once or twice a month his knee locked up and gave way.  
He also stated that there was a lot of grinding and popping 
in his right knee.  

III. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The history of the veteran's disability has been considered; 
however, as an increased rating issue involves assessing the 
severity of an already service-connected disability, the 
present level of disability is of primary concern when 
determining whether a higher evaluation is warranted.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Moreover, where, as with respect to the claims for higher 
initial ratings for the veteran's right knee disabilities, 
the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of separate ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-7(1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

A. Instability

The veteran's right knee instability is rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5257, for "other" 
impairment of the knee.  Under this code, a 10 percent 
evaluation is warranted for slight impairment, a 20 percent 
evaluation is warranted for moderate impairment, and a 30 
percent evaluation is warranted for severe impairment.  Id.

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

In the present case, there was evidence of mild instability 
and weakness in the July 2001 VA examination report.  
Significantly, none of the evidence subsequent to this report 
suggests that there was severe or even moderate instability.  
Thus, at no point since the grant of service connection has 
the veteran's disability warranted a higher rating.  Even 
taking into consideration the veteran's testimony that his 
right knee gives way once or twice a month, the infrequency 
of such occurrences presents a picture of slight impairment 
rather than moderate or severe impairment. 

Under these circumstances, the Board must conclude that the 
preponderance of the evidence is against the claim for an 
initial rating in excess of 10 percent for instability of the 
right knee due to degenerative arthritis.  For this reason, 
the benefit-of-the-doubt doctrine is not for application, and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

B.  Limited motion

The Board has also considered whether either an initial 
rating in excess of 10 percent is warranted pursuant to the 
criteria of Diagnostic Codes 5260 or 5261, based on 
limitation of motion.  Under Diagnostic Code 5260, limitation 
of flexion to 60 degrees is noncompensable; limitation of 
flexion to 45 degrees is 10 percent disabling; limitation of 
flexion to 30 degrees is 20 percent disabling; and limitation 
of flexion to 15 degrees is 30 percent disabling.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 provides that a zero percent evaluation 
is warranted for extension of the leg limited to 5 degrees.  
A 10 percent evaluation is warranted if extension is limited 
to 10 degrees, a 20 percent evaluation is warranted if 
extension is limited to 15 degrees, a 30 percent evaluation 
is warranted if extension is limited to 20 degrees, a 40 
percent evaluation is warranted if extension is limited to 30 
degrees, and a 50 percent evaluation is warranted if 
extension is limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The examination findings shown above do not, at any time, 
indicate limitation of flexion or extension of the right knee 
to a degree greater than the current 10 percent rating.  In 
fact, since none of the limitation in motion was shown to 
meet the criteria for even a zero percent rating, the RO 
clearly included considerations of other factors in assigning 
a 10 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2004).  These factors, which are set forth in DeLuca 
and referred to in the July 2001 examination report consist 
of pain, fatigue, weakness, lack of endurance, and 
incoordination as the basis for the rating.  Since these 
additional factors have already been contemplated in granting 
the veteran the currently assigned rating, a higher rating is 
not assignable based on their affect on the veteran's right 
knee motion.  

Under these circumstances, the Board must conclude that the 
preponderance of the evidence is against the claim for an 
initial rating in excess of 10 percent for limited motion of 
the right knee due to degenerative arthritis.  For this 
reason, the benefit-of-the-doubt doctrine is not for 
application, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

An initial rating in excess of 10 percent for instability of 
the right knee due to degenerative arthritis is denied.

An initial rating in excess of 10 percent for limited motion 
of the right knee due to degenerative arthritis is denied.




REMAND

As noted in the introduction, above, the RO rendered a 
decision on the aforementioned issues, and notified the 
veteran of its determinations in January 2002.  An NOD with 
the January 2002 rating decision was filed in April 2002.  
The RO issued an SOC in August 2002.  In December 2003, the 
RO issues a supplemental SOC (SSOC) that only addressed the 
veteran's right ankle disabilities.  The RO explained that it 
did not receive a timely perfected appeal with regard to any 
of the issues previously addressed.  However, since it 
received additional evidence pertinent to right ankle 
disabilities prior to the expiration of the appeal period, he 
would be give an additional 60-day period in which to perfect 
his appeal.  Thereafter, a substantive appeal was filed in 
January 2004.  

Without specifically stating it, the RO implied that the 
veteran had not perfected his appeal of the claim for service 
connection for a seizure disorder.  Since the veteran's 
representative addressed the issue of service connection for 
a seizure disorder during the July 2005 travel board hearing, 
the Board finds that the issue still appears to be in 
contention.

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  Pursuant to applicable law and regulation, an 
appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a statement of the case (SOC) has 
been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2004).

A claimant's Substantive Appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  See also 38 C.F.R. § 
20.202 (2004).  A substantive appeal consists of a properly 
completed VA Form 9 (Appeal to Board of Veterans' Appeals) or 
another correspondence containing the necessary information.  
If the SOC addressed several issues, the substantive appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  Proper completion and filing of a substantive 
appeal are the last actions a veteran needs to take to 
perfect an appeal.  38 C.F.R. § 20.202.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever comes later, or, 
where applicable, within the extended time limits prescribed 
pursuant to a timely filed request for extension of time.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302(b), 20.303 (2004).  
Where a veteran files a timely NOD but fails to timely file a 
substantive appeal, the appeal is untimely.  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).

For the issue identified above, a timely substantive appeal 
would have to have been filed no later than one year 
following the RO's notification of the January 2002 rating 
decision, as this would have been later than the 60-day time 
period following the SOC.  It does not appear that there is 
any correspondence from either the veteran or his 
representative that may be construed as a timely Substantive 
Appeal, or a timely request for an extension of time to file 
a Substantive Appeal, as to this issue.  

Absent the timely filing of a perfected appeal, the Board has 
no jurisdiction to review the January 2002 RO decision, which 
denied service connection for a seizure disorder.  See 38 
U.S.C.A. §§ 7104, 7105, 7108 (West 2002).  The Board has the 
ultimate authority and obligation to determine its own 
jurisdiction, including whether an appeal is timely, but due 
process requires that the veteran first be given an 
opportunity to submit any evidence and argument on the 
timeliness question.  Marsh v. West, 11 Vet. App. 468 (1998); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board notes that because the RO has not considered the 
question of whether a timely substantive appeal was filed as 
regards the claim for service connection for a seizure 
disorder, the appellant and his representative have not been 
furnished the pertinent legal authority governing the 
question of timeliness of the substantive appeal, and 
afforded the opportunity to provide written or other 
response.  Accordingly, the RO should adjudicate the question 
of whether a timely substantive appeal was filed, in the 
first, instance, to avoid any prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should adjudicate the question 
of whether a timely appeal has been 
perfected by the filing of a timely 
substantive appeal on the claim of 
entitlement to service connection for a 
seizure disorder.  

2.  Thereafter, the RO should provide the 
veteran and his representative with a 
decision on the issue of timeliness of 
the appeal concerning and afford them an 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration (if appropriate).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 




Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


